                                          Case 2:20-cv-01192 Document 1 Filed 02/06/20 Page 1 of 7 Page ID #:1




                                     1 Jonah A. Grossbardt (State Bar No. 283584)
                                       SRIPLAW
                                     2 1801 Century Park East
                                       Suite 1100
                                     3 Los Angeles, CA 90067
                                       323.364.6565 – Telephone
                                     4 561.404.4353 – Facsimile
                                       jonah.grossbardt@sriplaw.com
                                     5
                                       Attorneys for Plaintiff
                                     6 GREG KAHN

                                     7

                                     8                         UNITED STATES DISTRICT COURT

                                     9                        CENTRAL DISTRICT OF CALIFORNIA
          LOS ANGELES, CALIFORNIA




                                    10                                   WESTERN DIVISION
SRIPLAW




                                    11   GREG KAHN,                                         Case No.: 2:20-cv-01192

                                    12                                     Plaintiff,       COMPLAINT FOR COPYRIGHT
                                                                                            INFRINGEMENT
                                    13   v.
                                                                                            Demand for Jury Trial
                                    14   BREITBART NEWS NETWORK,
                                         LLC,
                                    15
                                                                         Defendant.
                                    16

                                    17                  COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                             (INJUNCTIVE RELIEF DEMANDED)
                                    18
                                               Plaintiff GREG KAHN by and through his undersigned counsel, brings this
                                    19
                                         Complaint against Defendant BREITBART NEWS NETWORK, LLC for damages
                                    20
                                         and injunctive relief, and in support thereof states as follows:
                                    21
                                                                                        1
                                                                                                     COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                                                   CASE NO.: 2:20-CV-01192
                                          Case 2:20-cv-01192 Document 1 Filed 02/06/20 Page 2 of 7 Page ID #:2




                                     1                              SUMMARY OF THE ACTION

                                     2         1.     Plaintiff GREG KAHN (“Kahn”) brings this action for violations of

                                     3 exclusive rights under the Copyright Act, 17 U.S.C. § 106, to copy and distribute

                                     4 Kahn’s original copyrighted works of authorship.

                                     5         2.     Kahn is a Washington, DC based American documentary fine art

                                     6 photographer. He grew up in a small coastal town in Rhode Island, and attended The

                                     7 George Washington University in Washington D.C. In August of 2012, Kahn co-

                                     8 founded GRAIN Images. Kahn’s work concentrates on issues that shape personal and

                                     9 cultural identity. His Pulitzer Prize nominated project, “It’s Not a House, It’s a
          LOS ANGELES, CALIFORNIA




                                    10 Home,” explores how the foreclosure crisis in Florida defined a new class of
SRIPLAW




                                    11 homelessness. His recent project in Cuba considers how governance molds

                                    12 individuality, and, in Kahn’s ongoing project, 3 Millimeters, the quiet depletion of

                                    13 land is the catalyst for the evolution of the inhabitants’ identity.

                                    14         3.     Defendant BREITBART NEWS NETWORK, LLC (“Breitbart”) is a

                                    15 political, entertainment, human interest news website. At all times relevant herein,

                                    16 Breitbart owned and operated the website at the URL www.breitbart.com (the

                                    17 “Website”).

                                    18         4.     Kahn alleges that Breitbart copied Kahn’s copyrighted Work from the

                                    19 internet in order to advertise, market and promote its business activities. Breitbart

                                    20 committed the violations alleged in connection with Breitbart’s business for purposes

                                    21
                                                                                     2
                                                                                                  COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                                                CASE NO.: 2:20-CV-01192
                                          Case 2:20-cv-01192 Document 1 Filed 02/06/20 Page 3 of 7 Page ID #:3




                                     1 of advertising and promoting sales to the public in the course and scope of Breitbart’s

                                     2 business.

                                     3                              JURISDICTION AND VENUE

                                     4         5.     This is an action arising under the Copyright Act, 17 U.S.C. § 501.

                                     5         6.     This Court has subject matter jurisdiction over these claims pursuant to

                                     6 28 U.S.C. §§ 1331, 1338(a).

                                     7         7.     Breitbart is subject to personal jurisdiction in California.

                                     8         8.     Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) and

                                     9 1400(a) because the events giving rise to the claims occurred in this district,
          LOS ANGELES, CALIFORNIA




                                    10 Defendant engaged in infringement in this district, Defendant resides in this district,
SRIPLAW




                                    11 and Defendant is subject to personal jurisdiction in this district.

                                    12                                        DEFENDANT

                                    13         9.     Breitbart News Network, LLC is a Delaware limited liability company

                                    14 with its principal place of business at 149 S. Barrington Ave., #735, Los Angeles,

                                    15 California, 90049, and can be served by serving its Registered Agent,

                                    16 EResidentAgent, Inc., 7801 Folsom Boulevard, Suite 202, Sacramento, California,

                                    17 95826.

                                    18                        THE COPYRIGHTED WORK AT ISSUE

                                    19         10.    In 2018, Kahn created a photograph entitled “180418_GK_Bolivar270”,

                                    20 which is shown below and referred to herein as the “Work”.

                                    21
                                                                                     3
                                                                                                  COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                                                CASE NO.: 2:20-CV-01192
                                          Case 2:20-cv-01192 Document 1 Filed 02/06/20 Page 4 of 7 Page ID #:4




                                     1

                                     2

                                     3

                                     4

                                     5

                                     6

                                     7

                                     8

                                     9
          LOS ANGELES, CALIFORNIA




                                    10
SRIPLAW




                                    11

                                    12
                                                11.    Kahn registered the Work with the Register of Copyrights on June 28,
                                    13
                                         2018 and was assigned the registration number VA2-108-702. The Certificate of
                                    14
                                         Registration is attached hereto as Exhibit 1.
                                    15
                                                12.    At all relevant times Kahn was the owner of the copyrighted Work at
                                    16
                                         issue in this case.
                                    17
                                                                 INFRINGEMENT BY DEFENDANT
                                    18
                                                13.    Breitbart has never been licensed to use the Work at issue in this action
                                    19
                                         for any purpose.
                                    20

                                    21
                                                                                     4
                                                                                                  COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                                                CASE NO.: 2:20-CV-01192
                                          Case 2:20-cv-01192 Document 1 Filed 02/06/20 Page 5 of 7 Page ID #:5




                                     1         14.    On a date after the Work at issue in this action was created, but prior to

                                     2 the filing of this action, Breitbart copied the Work.

                                     3         15.    Breitbart copied Kahn’s copyrighted Work without Kahn’s permission.

                                     4         16.    After Breitbart copied the Work, it made further copies and distributed

                                     5 the Work on the internet to promote the sale of goods and services as part of its

                                     6 entertainment and news website.

                                     7         17.    Breitbart copied and distributed Kahn’s copyrighted Work in connection

                                     8 with Breitbart’s business for purposes of advertising and promoting Breitbart’s

                                     9 business, and in the course and scope of advertising and selling products and services.
          LOS ANGELES, CALIFORNIA




                                    10         18.    Kahn’s Works are protected by copyright but are not otherwise
SRIPLAW




                                    11 confidential, proprietary, or trade secrets.

                                    12         19.    Breitbart committed copyright infringement of the Work as evidenced by

                                    13 the documents attached hereto as Exhibit 2.

                                    14         20.    Kahn never gave Breitbart permission or authority to copy, distribute or

                                    15 display the Work at issue in this case.

                                    16         21.    Kahn notified Breitbart of the allegations set forth herein on September

                                    17 16, 2019 and October 1, 2019. To date, the parties have failed to resolve this dispute.

                                    18                                    COUNT I
                                                                   COPYRIGHT INFRINGEMENT
                                    19
                                               22.    Plaintiff incorporates the allegations of paragraphs 1 through 21 of this
                                    20
                                         Complaint as if fully set forth herein.
                                    21
                                                                                      5
                                                                                                 COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                                               CASE NO.: 2:20-CV-01192
                                          Case 2:20-cv-01192 Document 1 Filed 02/06/20 Page 6 of 7 Page ID #:6




                                     1         23.    Kahn owns a valid copyright in the Work at issue in this case.

                                     2         24.    Kahn registered the Work at issue in this case with the Register of

                                     3 Copyrights pursuant to 17 U.S.C. § 411(a).

                                     4         25.    Breitbart copied, displayed, and distributed the Work at issue in this case

                                     5 and made derivatives of the Work without Kahn’s authorization in violation of 17

                                     6 U.S.C. § 501.

                                     7         26.    Breitbart performed the acts alleged in the course and scope of its

                                     8 business activities.

                                     9         27.    Breitbart’s acts were willful.
          LOS ANGELES, CALIFORNIA




                                    10         28.    Kahn has been damaged.
SRIPLAW




                                    11         29.    The harm caused to Kahn has been irreparable.

                                    12         WHEREFORE, the Plaintiff prays for judgment against the Defendant Breitbart

                                    13 News Network, LLC that:

                                    14         a.     Defendant and its officers, agents, servants, employees, affiliated entities,

                                    15 and all of those in active concert with them, be preliminarily and permanently enjoined

                                    16 from committing the acts alleged herein in violation of 17 U.S.C. § 501;

                                    17         b.     Defendant be required to pay Plaintiff his actual damages and Defendant’s

                                    18 profits attributable to the infringement, or, at Plaintiff’s election, statutory damages, as

                                    19 provided in 17 U.S.C. § 504.

                                    20         c.     Plaintiff be awarded his attorneys’ fees and costs of suit under the

                                    21 applicable statutes sued upon;
                                                                                       6
                                                                                                  COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                                                CASE NO.: 2:20-CV-01192
                                          Case 2:20-cv-01192 Document 1 Filed 02/06/20 Page 7 of 7 Page ID #:7




                                     1        d.     Plaintiff be awarded pre and post-judgment interest; and

                                     2        e.     Plaintiff be awarded such other and further relief as the Court deems just

                                     3 and proper.

                                     4                                     JURY DEMAND

                                     5        Plaintiff hereby demands a trial by jury of all issues so triable.

                                     6
                                         DATED: February 6, 2020                Respectfully submitted,
                                     7

                                     8
                                                                                /s/ Jonah A. Grossbardt
                                                                                JONAH A. GROSSBARDT
                                     9
                                                                                SRIPLAW
          LOS ANGELES, CALIFORNIA




                                                                                Attorneys for Plaintiff Greg Kahn
                                    10
SRIPLAW




                                    11

                                    12

                                    13

                                    14

                                    15

                                    16

                                    17

                                    18

                                    19

                                    20

                                    21
                                                                                    7
                                                                                                 COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                                               CASE NO.: 2:20-CV-01192
